DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 6/21/22.  Claims 1, 10, and 19 amended.  Claims 5 and 14 canceled.  Claims 1-4, 6-13  and 15-20 are pending and an action on the merits is as follows.

Claim Objections
Claims 6-7, 15-16, 10 are objected to because of the following informalities: 
Claims 6 and 7 depend on canceled claim 5.
b.	Claims 15 and 16 depend on canceled claim 14.
For the purpose of examination.  Claims 6 and 7 depend on claim 1 and Claims 15 and 16 depend on claim 10. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11, 392, 932. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously  expressly found an implied in the instant application.  Specifically, claims 1, 2 and 4 of the application recite same inventive  platform for secure and efficient communication as is claimed in claim 1 of US Patent No. 11, 392, 932. All of the claims, in both the patent and application call for a said platform comprising a smart card that comprises: a microprocessor; a camera; a power source for the microprocessor and the camera; a wireless communication element configured to provide wireless communication between the smart card and a communications gateway. The remaining specific structural limitations, can either be said to have been obviously implied by equivalent language in the claims of the patent  , or certainly clear from the disclosure of the above cited patent. 
Reading claims 1-20 of the application in light of the specification , the examiner finds that claims 1-20 merely recite and obvious variant of the invention already patented in claims 1-20 of US Patent No. 11, 392, 932.
The correspondence of claims is as follows:

Claims 1, 2 and 4 of the instant application corresponds to claim 1 of US Patent No. 11, 392, 932.
Claim 3 of the instant application corresponds to claim 2 of US Patent No. 11, 392, 932.
Claim 6 of the instant application corresponds to claim 5 of US Patent No. 11, 392, 932.
Claim 7 of the instant application corresponds to claim 6 of US Patent No. 11, 392, 932.
Claim 8 of the instant application corresponds to claim 7 of US Patent No. 11, 392, 932.
Claim 9 of the instant application corresponds to claim 8 of US Patent No. 11, 392, 932.
Claim 10,     13  of the instant application corresponds to claim 9,  12, of US Patent No. 11, 392, 932.
Claim 11 of the instant application corresponds to claim 10, of US Patent No. 11, 392, 932.

Claim 12 of the instant application corresponds to claim 11 of US Patent No. 11, 392, 932.
Claim 15 of the instant application corresponds to claim 13 of US Patent No. 11, 392, 932.
Claim 16 of the instant application corresponds to claim 14 of US Patent No. 11, 392, 932.
Claim 17 of the instant application corresponds to claim 15 of US Patent No. 11, 392, 932.
Claim 18 of the instant application corresponds to claim 16 of US Patent No. 11, 392, 932.
Claim 19 of the instant application corresponds to claim 17 of US Patent No. 11, 392, 932.
Claim 20 of the instant application corresponds to claim 18 of US Patent No. 11, 392, 932.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 9, 10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal et al. US Patent No. 9, 665, 818 in view of Griffin US Publication No. 2022/0067698 which claims priority to provisional application 62472288.
Re Claim 1, Cardinal discloses a platform for secure and efficient communication, and communication execution with a physical plant, said platform comprising a smart card that comprises: 
a microprocessor (Column 11 lines 12-16; Column 12 lines 38-47 );
a camera (1109; Figure 11); 
a power source (Column 6 lines 48-53; column 7,lines 4-8; Column 11 lines 12-16 and Column 12 lines 25-37;battery) for the microprocessor and the camera; 
a wireless communication element configured to provide wireless communication between the smart card and a communications gateway (Column 5 lines 14-21; Column 5 lines 59- Column 6 line 16; Column 6 lines 36- 47; Column 11; lines 12-16; Column 12 lines 51-57); and 
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to: capture, via the camera, an image of the physical plant (a camera to verify a biometric feature or identity of a user), said image comprising image information indicative of the identity of the physical plant( Column 3, lines 47- line 63); a display screen;  and a tactile sensor, wherein the platform is further configured to: display communication information on the display screen (Column 5,lines 30-31; Column 11 ,lines 12-16; Column 12 lines 3-14 and Column 16, lines 46-53)
. Cardinal fails to disclose process the image via an image information processing module; determine, based at least in part on the processing of the image information, a texting information recipient associated with the image; execute a transaction, over the communication gateway, from an account associated with a user of the platform to an account associated with the entity information recipient, said communication information comprising the balance amount and/or the communication recipient; and execute the payment when authorization is received via the tactile sensor.
However , Griffin discloses However, Griffin discloses a wireless communication device  (P92) capturing, via the camera, an image of the physical plant (P114) , said image comprising image information indicative of the identity of the physical plant (P105); process the image via an image information processing module (P14, P103, P105, P141; determine, based at least in part on the processing of the image information, a texting information recipient associated with the image (P105, P115; Fig.4c); and execute a transaction, over the communication gateway, from an account associated with a user of the platform to an account associated with the entity information recipient (P160; Fig. 4c); wherein said communication information comprising the balance amount and/or the communication recipient; and execute the payment when authorization is received via the tactile sensor (P14, P160 and P162).
Given the teachings of Cardinal it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cardinal with process the image via an image information processing module; determine, based at least in part on the processing of the image information, a texting information recipient associated with the image; execute a transaction, over the communication gateway, from an account associated with a user of the platform to an account associated with the entity information recipient, said communication information comprising the balance amount and/or the communication recipient; and execute the payment when authorization is received via the tactile sensor.
As suggested by Griffin  a wireless communication device  with the above configuration would  allow the user to pay bill through the use of their wireless communication device without having to wait for the use of a point of sale (POS) terminal provided by the merchant establishment (P5).
Re Claim 6,  Cardinal and Griffin discloses the platform of claim 1,  and Cardinal discloses  comprising a touchscreen that comprises the display screen and the tactile sensor (Column 5,lines 30-31; Column 11 ,lines 12-16; Column 12 lines 3-14 and Column 16, lines 46-53).
Re Claim 8, Cardinal and Griffin discloses the platform of claim 1, and Cardinal discloses wherein the smart card comprises a housing made from metal and/or plastic, and the housing has dimensions that conform to the ISO/IEC 7810 ID- 1 standard, said dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters (Column 14,lines 45-51; Column 18,lines 20-25 and Column 3 lines 11-20).   
Re Claim 9, Cardinal and Griffin discloses the platform of claim 1, and Griffin discloses  wherein: the wireless communication element is a nano wireless network interface card("NIC"); the power source is rechargeable via solar energy, inductive charging, and/or a charging port; and the microprocessor, the power source, the wireless communication element, and the memory are embedded in the smart card (Column 5,lines14-21; Column 6,lines48-53; Column 7 lines 4-8 and Column 12  lines 25-37 ; Column 11, lines 12-16 and Column 12 lines 3-6).
Re Claim 10, Cardinal discloses a method for secure and efficient information capture and analysis, said method comprising:
 capturing, via a camera embedded in a smart card, an image of a physical plant, said image comprising image identification information ( Column 3, lines 47-  63);
 processing, via a microprocessor embedded in the smart card (Column 11 lines 12-16; Column 12 lines 38-47 ) ;  a display screen embedded in the smart card (Column 5, lines 27-35) ; a tactile sensor embedded in the smart card (Column 5, lines 27-35; Column 11 ,lines 12-16; Column 12 lines 3-14 and Column 16, lines 46-53)).
Cardinal fails to disclose processing using a text processing module, the image; 
determining, based at least in part on the processing of the image, a payment recipient associated with the image or with an entity associated with the image; 
executing a payment from an account associated with a user of the smart card to an account associated with the payment recipient, said executing performed via a wireless communication element embedded in the smart card which is configured to provide wireless communication between the smart card and a payment gateway;
 and displaying payment information on a display screen embedded in the smart card, said payment information comprising a payment amount and/or the payment recipient; and executing the payment when authorization is received via a tactile sensor embedded in the smart card.
However Griffin discloses  processing  using a text processing module the image,   a wireless communication device that uses   determining, based at least in part on the processing of the image, a payment recipient associated with the image or with an entity associated with the image(P14, P103, P105, P115, P141; Fig.4C); 
executing a payment from an account associated with a user of the smart card to an account associated with the payment recipient, said executing performed via a wireless communication element embedded in the smart card which is configured to provide wireless communication between the smart card and a payment gateway (P160; Fig. 4c) ;
 and displaying payment information on a display screen embedded in the wireless communication device , said payment information comprising a payment amount and/or the payment recipient; and executing the payment when authorization is received via a tactile sensor embedded in the  wireless communication device (P14, P92 115, 160, 162, 163-164) .
Given the teachings of Cardinal it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cardinal with processing  using a text processing module, the image; 
determining, based at least in part on the processing of the image, a payment recipient associated with the image or with an entity associated with the image; 
executing a payment from an account associated with a user of the smart card to an account associated with the payment recipient, said executing performed via a wireless communication element embedded in the smart card which is configured to provide wireless communication between the smart card and a payment gateway;
 and displaying payment information on a display screen embedded in the smart card, said payment information comprising a payment amount and/or the payment recipient; and executing the payment when authorization is received via a tactile sensor embedded in the smart card.
As suggested by Griffin  a wireless communication device  with the above configuration would  allow the user to pay bill through the use of their wireless communication device without having to wait for the use of a point of sale (POS) terminal provided by the merchant establishment (P5).
Re Claim 15, Cardinal and Griffin discloses the method of claim 10,  and Cardinal discloses wherein the smart card comprises a touchscreen (Column 5, lines 53-58); Column 11 lines 12-16 that comprises the display screen and the tactile sensor(Column 5,lines 53-58; column 11 lines 12-16; Column 12, lines 3-14 and Column 13 lines 15-22)   
Re Claim 17,  Cardinal and Griffin discloses the method of claim 10,  and Cardinal discloses wherein the smart card comprises a housing made from metal and/or plastic, and the housing has dimensions that conform to the ISO/IEC 7810 ID18 1 standard, said dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters (Column 14,lines 45-51; Column 18,lines 20-25 and Column 3 lines 11-20).   
Re Claim 18,  Cardinal and Griffin discloses the method of claim 10,  and Cardinal discloses wherein: the wireless communication element is a nano wireless network interface card("NIC"); and the smart card further comprises an embedded power source that is rechargeable via solar energy, inductive charging, and/or a charging port (Column 5,lines14-21; Column 6,lines48-53; Column 7 lines 4-8 and Column 12  lines 25-37 ; Column 11, lines 12-16 and Column 12 lines 3-6)..  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal et al. US Patent No. 9, 665, 818 in view of Griffin US Publication No. 2022/0067698 which claims priority to provisional application 62472288 as applied to claims 5 and 14 above, and further in view of Hendrick US Publication No. 2017/0289127.
Re Claim 7, Cardinal and Griffin discloses the platform of claim 1, but fail to disclose wherein the authorization comprises entry of a personal identification number (PIN).  
However, Hendrick discloses  authorization comprises entry of a personal identification number (PIN) (P4).  
Given the teachings of Hendrick it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cardinal as modified by Griffin  such that authorization comprises entry of a personal identification number.
 As suggested by Hendrick a PIN for authentication is one way to  mitigate fraud with such payment cards (P14). 
Re Claim 16, Cardinal and Griffin  discloses the method of claim 10.
Cardinal and Griffin fails to disclose wherein the authorization comprises entry of a personal identification number (PIN).  
However, Hendrick discloses  authorization comprises entry of a personal identification number (PIN) (P4).  
Given the teachings of Hendrick it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cardinal as modified by Griffin  such that authorization comprises entry of a personal identification number.
As suggested by Hendrick a PIN for authentication is one way to  mitigate fraud with such payment cards (P14).

Conclusion
Khurana et al. discloses  a smart card with a camera .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876